DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Joy (Reg. No. 35,562) on October 12, 2021.

The application has been amended as follows: 

Regarding claim 1: (Currently Amended) A method, carried out by a social security number (SSN) registry server, for a verification of authorized use of a social security number by a user request seeking access to resources of a relying party server, where the SSN is used by the relying party server during the course of authenticating the user, the method comprising:
receiving, by the SSN registry server, an SSN verification request issued by the relying party server, wherein the SSN registry server comprises a storage comprising a set of SSN records where each SSN record includes: a user SSN and a digital certificate 
finding a matching SSN record in the set of SSN records corresponding to the SSN of the user in the received SSN verification request; 
issuing, in response to the finding the matching SSN record, an SSN authentication request message to a message destination associated with the matching SSN, wherein the message destination is associated with the user corresponding to the matching SSN record; 
receiving, by the SSN registry server, an approval response message to the SSN authentication request message;
performing a challenge/response operation between the SSN registry server and a verifying device associated with the matching SSN, wherein the SSN registry server verifies that the verifying device associated with the matching SSN has stored a private key that is associated with the public key of the digital certificate; and
transmitting, by the SSN registry server to the relying party server in accordance with the receiving an approval response and performing a challenge/response operation, a response to the SSN verification request based upon the performing the challenge/response operation,
wherein the digital certificate further includes a social security number.
	
Regarding claim 2: (Currently Canceled)

Regarding claim 6: (Currently Amended) A non-transitory computer-readable medium including computer executable instructions that, when executed by a processor on a social security number (SSN) registry server, facilitate performing a method for a verification of authorized use of a social security number by a user request seeking access to resources of a relying party server, where the SSN is used by the relying party server during the course of authenticating the user, wherein the method carried out by the SSN registry server comprises:
receiving, by the SSN registry server, an SSN verification request issued by the relying party server, wherein the SSN registry server comprises a storage comprising a set of SSN records where each SSN record includes: a user SSN and  a digital certificate associated with the user SSN, and wherein the SSN verification request includes: an SSN of the user and an identifying information of the relying party server, and wherein the digital certificate includes a public key and a digital signature;
finding a matching SSN record in the set of SSN records corresponding to the SSN of the user in the received SSN verification request; 
issuing, in response to the finding the matching SSN record, an SSN authentication request message to a message destination associated with the matching SSN, wherein the message destination is associated with the user corresponding to the matching SSN record; 
receiving, by the SSN registry server, an approval response message to the SSN authentication request message;
performing a challenge/response operation between the SSN registry server and a verifying device associated with the matching SSN, wherein the SSN registry server 
transmitting, by the SSN registry server to the relying party server in accordance with the receiving an approval response and performing a challenge/response operation, a response to the SSN verification request based upon the performing the challenge/response operation, 
wherein the digital certificate further includes a social security number.

Regarding claim 7: (Currently Canceled)

Regarding claim 11: (Currently Amended) A social security number (SSN) registry server comprising:
a processor; and
a non-transitory computer-readable medium including computer executable instructions that, when executed by the processor, facilitate performing a method for a verification of authorized use of a social security number by a user request seeking access to resources of a relying party server, where the SSN is used by the relying party server during the course of authenticating the user, wherein the method comprises:
receiving, by the SSN registry server, an SSN verification request issued by the relying party server, wherein the SSN registry server comprises a storage comprising a set of SSN records where each SSN record includes: a user SSN and a digital certificate associated with the user SSN, and wherein the SSN verification request includes: 
finding a matching SSN record in the set of SSN records corresponding to the SSN of the user in the received SSN verification request; 
issuing, in response to the finding the matching SSN record, an SSN authentication request message to a message destination associated with the matching SSN, wherein the message destination is associated with the user corresponding to the matching SSN record; 
receiving, by the SSN registry server, an approval response message to the SSN authentication request message;
performing a challenge/response operation between the SSN registry server and a verifying device associated with the matching SSN, wherein the SSN registry server verifies that the verifying device associated with the matching SSN has stored a private key that is associated with the public key of the digital certificate; and
transmitting, by the SSN registry server to the relying party server in accordance with the receiving an approval response and performing a challenge/response operation, a response to the SSN verification request based upon the performing the challenge/response operation, 
wherein the digital certificate further includes a social security number.

Regarding claim 12: (Currently Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-6, 8-11, and 13-15 are considered allowable.

The Prior Art Chen US Patent No. 9397838 teaches methods that include transmitting a certificate signing request to a certificate authority system, the certificate signing request comprising a public key, a unique identifier for a mobile device, and a unique identifier for a user associated with the mobile device, wherein the public key is associated with a credential management account that is maintained by a credential management system; receiving a digital certificate from the certificate authority system, the digital certificate comprising the public key and the unique identifier for the user; transmitting a request for a credential to a credential issuing organization system, the request for a credential comprising the digital certificate; receiving a token for a credential from the credential issuing organization system; transmitting a request to retrieve the credential to the credential management system, the request to retrieve the credential comprising the token and information identifying the credential management account; and receiving data encoding a portion of a badge representing the credential from the credential management system. 

The Prior Art Taylor US Patent Application Publication No. 2006/0101508 teaches an electronic system to confirm the identity of an individual or customer. The confirmation process permits businesses and other entities to access a preapproved list of authorize customers for purposes of preventing identity theft or fraud. Biometric data 

The Prior Art Smith et al. US Patent Application Publication No. 2002/0083008 teaches a user of a verification system registers directly at the verification system web site or by proxy at the time of engaging in an e-transaction through a vendor's web site. Upon registration, the user provides personal information in a secure environment. The verification system checks the database to cross-reference the user-provided information with the government-certified, or non-government certified data stored in the verification system databases. The verification system then creates a unique identifier and a digital identification badge. The user inputs the unique identifier into the system at the start of an e-transaction and the digital identification badge is securely transmitted from the verification system to the vendor in response to the unique identifier. The vendor decrypts the digital identification badge to confirm that the user is authorized to make a particular e-transaction.

The instant application is allowable over Chen, Taylor, and Smith described above, either singularly or in combination, due to the instant application teaching a different and detailed networked infrastructure that includes a set of programmed computing nodes, each node being configured with a processor and non-transitory computer readable media including computer-executable instructions that, when executed by the processor, facilitate a social 

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “[A] method, carried out by a social security number (SSN) registry server, for a verification of authorized use of a social security number by a user request seeking access to resources of a relying party server, wherein the SSN registry server comprises a storage comprising a set of SSN records where each SSN record includes: a user SSN and a digital certificate associated with the user SSN, and wherein the SSN verification request includes: an SSN of the user and an identifying information of the relying party server, receiving, by the SSN registry server, an approval response message to the SSN authentication request message; performing a challenge/response operation between the SSN registry server and a verifying device associated with the matching SSN, wherein the SSN registry server verifies that the verifying device associated with the matching SSN has stored a private key that is associated with the public key of the digital certificate; and wherein the digital certificate further includes a social security number” as recited in independent claims 1, 6, and 11 in combination with the remaining elements of the claim as a whole.

Therefore the claims of the instant application are allowable over the cited prior art.
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FAHIMEH MOHAMMADI/   Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439